FILED IN                                                                                           PD-1427-13
COURT OF CRIMINAL APPEALS                                                                   COURT OF CRIMINAL APPEALS
                                                                                                             AUSTIN, TEXAS
      February 18,2015                                                                   Transmitted 2/18/2015 11:20:47 AM
                                                   law offices                             Accepted 2/18/2015 11:33:35 AM
   ABELACOSTA, CLERK                  ,-. , _ „ , ~_
                                      Goldstein,  Goldstein    and ,,
                                                                   Hilley                                    ARFI ACO^TA
                                                                                                             AtJtL auus ia
                                           3IO S. ST. MARY'S STREET, SUITE 2900                                       CLERK
                                             SAN ANTONIO, TEXAS 78205-3II7
   Eli Goldstein                                                                                      Area code 2IO
    <isio-i»oe)                                                                                 Telephone 226-I463
   Gerald H. Goldstein
     LICENSEO IN TEXAS AND COLORADO                                                                   AREA CODE 2IO
   Van G. Hilley                                                                                 Facsimile 226-8367
   Cynthia Hujar Orr
   Donald H. Flanary, III
                                                   February 18,2015                             '^QjS&&-
                                                       ERRATA                                            *
                          [TYPOGRAPHICAL CORRECTIONS AND CORRECTED BRIEF]                            2 - \Si'\\


              Re: Vanessa Cameron v. State of Texas, PD-1427-13; Errata in Respondent's Brief on
        Rehearing and Response to State's Motion for Rehearing on Petition for Discretionary
        Review.



        To the Honorable Judges of the Texas Court of Criminal Appeals:

              On February 3, 2015, Vanessa Cameron filed her brief on rehearing in the above-entitled
        and numbered cause. After submission, undersigned counsel discovered typographical errors,
        which Respondent now seeks to correct by seeking leave to file the attached amended brief.
        Below, please find an errata list of the corrections contained in Cameron's amended and attached
        brief:


             •   All of the record references contained in Cameron's original brief mistakenly cited to
                 Volume 1 of the reporter's record. This has been changed to correctly reflect Volume 2
                 of the record in all instances.
             •   On page 3 of Cameron's original brief, the word "I am" was unintentionally spelled out
                 contrary to the language of the record "All I'm saying is, where do you suggest we put
                 them?"
             • On page 3 of Cameron's original brief, the word "courtroom" was unintentionally
               omitted from the quotation "I don't see any available chairs as I'm looking around the
                 courtroom where anybody could sit." [RR Vol. 2 at 9, In. 17].

            While these corrections to not affect the substance or meaning of any reference or quoted
            passage, these errors have been corrected, and Cameron seeks leave from this honorable
            Court to submit an amended brief.

            Respectfully Submitted,


                                                               /s/ Gerald H. Goldstein
                                                               Attorney for Vanessa Cameron